DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Comments
The Preliminary Amendment filed on January 15, 2020 has been entered and made of record.

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-11, in the reply filed on January 13, 2022 is acknowledged.  Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,702,762 to Friedman et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Friedman et al. claims the invention as follows:

Claim 1					Friedman et al.
1. A method of detecting a calibration feature disposed in a vessel having a vessel wall, the vessel scanned using an intravascular imaging probe, the method comprising:
storing image data obtained during a pullback through the vessel in a memory device, the image data comprising a plurality of frames, each frame comprising scan lines;
averaging scan lines for a first frame of the plurality of frames to obtain a speckle reduced first frame;
identifying a region in the speckle reduced first frame in which the calibration feature is estimated to appear; and
defining a boundary of the calibration feature in the speckle reduced first frame.
1. A method of detecting a calibration feature disposed in a vessel having a vessel wall, the vessel scanned using an intravascular imaging probe, the method comprising:
storing image data obtained during a pullback through the vessel in a memory device, the image data comprising a plurality of frames, each frame comprising scan lines;
averaging scan lines for a first frame of the plurality of frames to obtain a speckle reduced first frame;
identifying a region in the speckle reduced first frame in which the calibration feature is estimated to appear;
… define a boundary of the calibration feature in the speckle reduced first frame (See for example, claim 1 at Col. 30 lines 24-40).


	Claim 2					Friedman et al.
2. The method of claim 1
wherein the intravascular imaging probe comprises an optical fiber and a beam director in optical communication with the optical fiber.
2. The method of claim 1
wherein the intravascular imaging probe comprises an optical fiber and a beam director in optical communication with the optical fiber (i.e., claim 2 at Col. 30 lines 41-43).


	Claim 3					Friedman et al.
3. The method of claim 2
wherein the calibration feature is a substantially elliptical cross-section of substantially transparent curved cover comprising a polymer,
wherein the elliptical cross section comprises a first annular region and a second annular region, the second annular region doped with a light scattering material.
3. The method of claim 2
wherein the calibration feature is a substantially elliptical cross-section of substantially transparent curved cover comprising a polymer,
wherein the elliptical cross section comprises a first annular region and a second annular region, the second annular region doped with a light scattering material (i.e., claim 3 at Col. 30 lines 44-49).


	Claim 4					Friedman et al.
4. The method of claim 3
wherein the thickness is an annular thickness of the second annular region and
wherein the second annular region is disposed concentrically within the first annular region.
5. The method of claim 3
wherein the thickness is an annular thickness of the second annular region and
wherein the second annular region is disposed concentrically within the first annular region (i.e., claim 5 at Col. 30 lines 57-60).


	Claim 5					Friedman et al.
5. The method of claim 4 further comprising
receiving the thickness from a device attached to the intravascular imaging probe.
7. The method of claim 5 further comprising
receiving the thickness from a device attached to the intravascular imaging probe (i.e., claim 7 at Col. 31 lines 7-9).


	Claim 6					Friedman et al.
6. The method of claim 5 further comprising
searching for the second annular region using the thickness.
8. The method of claim 7 further comprising
searching for the second annular region using the thickness (i.e., claim 8 at Col. 31 lines 10-11).


	Claim 7					Friedman et al.
7. The method of claim 2 further comprising
rotating the optical fiber and the beam director within the calibration feature and
generating an image of a cross-section of the blood vessel, the image comprising a first annular region having a first optical intensity and a second annular region having a second optical intensity, the second optical intensity brighter than the first optical intensity.
4. The method of claim 2 further comprising
rotating the optical fiber and the beam director within the calibration feature and
generating an image of a cross-section of the blood vessel, the image comprising a first annular region having a first optical intensity and a second annular region having a second optical intensity, the second optical intensity brighter than the first optical intensity (i.e., claim 4 at Col. 30 lines 50-56).


	Claim 8					Friedman et al.
8. The method of claim 3 further comprising
averaging scan lines for a second frame of the plurality of frames to obtain a speckle reduced second frame;
identifying a region in the speckle reduced second frame in which the calibration feature is estimated to appear;
identifying candidate samples of the calibration feature using a first spatial filter;
identifying a region defined by the candidate samples using a second spatial filter having a thickness of at least a portion of the calibration feature; and
fitting a curve to the candidate samples to define a boundary of the calibration feature in the speckle reduced second frame.
6. The method of claim 3 further comprising
averaging scan lines for a second frame of the plurality of frames to obtain a speckle reduced second frame;
identifying a region in the speckle reduced second frame in which the calibration feature is estimated to appear;
identifying candidate samples of the calibration feature using a first spatial filter;
identifying a region defined by the candidate samples using a second spatial filter having a thickness of at least a portion of the calibration feature; and
fitting a curve to the candidate samples to define a boundary of the calibration feature in the speckle reduced second frame (i.e., claim 6 at Col. 30 line 61 through Col. 31 line 6).


	Claim 9					Friedman et al.
9. The method of claim 1 further comprising
identifying a dark region having a first intensity in one or more of the scan lines of a frame; and
excluding optical signals having a second intensity appearing in the dark region if the second intensity is greater than the first intensity.
9. The method of claim 1 further comprising
identifying a dark region having a first intensity in one or more of the scan lines of a frame; and
excluding optical signals having a second intensity appearing in the dark region if the second intensity is greater than the first intensity (i.e., claim 9 at Col. 31 lines 12-17).


	Claim 10					Friedman et al.
10. The method of claim 1 further comprising
wherein one or more of the identifying steps are performed using one or more filters.
10. The method of claim 1 further comprising
wherein one or more of the identifying steps are performed using one or more filters (i.e., claim 10 at Col. 31 lines 18-20).


	Claim 11					Friedman et al.
11. The method of claim 1 further comprising
rejecting image data associated with the boundary of the calibration feature, when a shape of the boundary is irregular or exceeds a shape threshold.
11. The method of claim 1 further comprising
rejecting image data associated with the boundary of the calibration feature, when a shape of the boundary is irregular or exceeds a shape threshold (i.e., claim 11 at Col. 31 lines 21-24).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the thickness” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 6 depend upon claim 4.

Claim 10 recites the limitation “the identifying steps” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 10 depends upon, only recites one identifying step (i.e., identifying a region in the speckle reduced first frame in which the calibration feature is estimated to appear).

Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664